Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4, 5, 10-12, 16, 17, 27, 40, 45, 51 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Patent No. US 10,485,684. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the application recites the limitations of the patent claim 20 except for the arcuate members defining respective arcs of a common circle (patent claim 1, lines 23-25) or that the arcuate members have ends disposed at a same axial position along the lateral tube (patent claim 1, lines 27-31).  Therefore the patent claim 20 is in essence a “species” of the generic invention of the application claim 1.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claim 1 is anticipated by the patent claim 20, it is not patentably distinct from patent claim 20.  Claims 2, 4, 5, 10-12, 16, 17, 27, 40, 45, 51 and 59 are rejected due to their dependence from claim 1. 
Claims 60-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of Patent No. US 10,485,684.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 60 of the application recites the limitations of the patent claim 36 except for the step of transvascularly introducing an endovascular stent-graft into a blood vessel of a subject while the stent-graft is in a radially-compressed delivery state (patent claim 36, lines 2-4); or, transitioning the stent-graft to a radially expanded state (patent claim 36, lines 9-10); or, In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claim 60 is anticipated by the patent claim 36, it is not patentably distinct from patent claim 36.  Claims 61-74 are rejected due to their dependence from claim 60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer 
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771